 

Exhibit 10.5

 

ENSERVCO Strengthens Financial Position With New $16 Million Credit Facility
From PNC Bank and Simultaneous Equity Offering

DENVER, CO--(Marketwire - November 06, 2012) - ENSERVCO Corporation (OTCQB:
ENSV) (OTCBB: ENSV), a provider of well-site services to the domestic onshore
conventional and unconventional oil and gas industries, today announced it has
entered into a $16 million credit facility with PNC Bank, National Association.
The facility, which consists of an $11 million term loan and a $5 million
revolving line of credit, replaces substantially all of ENSERVCO's prior credit
facilities with Great Western Bank.

"This credit agreement aligns us with one of the leading commercial lenders
serving the energy industry, and improves our financial flexibility as we
continue our geographic and market-share expansion initiatives," said Rick
Kasch, president and CFO. "By reducing our annual principal obligations by
approximately 50%, this facility also enhances our cash flow and strengthens our
working capital position."

At the closing of the PNC facility, ENSERVCO also raised $1,252,100 through a
private placement of units priced at $350 per unit, with each unit consisting of
1,000 shares common stock and 500 common-stock purchase warrants exercisable at
$0.55. Among the several investors who participated in the offering was Mr.
Kasch. The Company also reported that chairman and CEO Mike Herman converted
approximately $1.5 million in subordinated debt due to him by the Company into
units on the same terms as the private placement investors.

Herman said, "Management's increased equity stake in the Company further
strengthens its financial position, and is a clear indication of the confidence
we have in ENSERVCO's prospects for long-term financial growth and increased
shareholder value."

Kasch noted that the new credit facility and equity funds come at the same time
the Company is experiencing a strong rebound in demand for its core heating
services following last year's extraordinarily warm winter. "We have seen a
surge in demand across all of our service territories, which reflects more
typical fall weather patterns, as well as the impact of our expansion into
regions where the need for fluid heating extends throughout much of the fall,
winter and spring seasons."

Additional information regarding the credit facility and equity financing will
be available in a Form 8K to be filed Thursday, November 8, 2012, with the
Securities and Exchange Commission. The filing will also be accessible on the
Company's website, www.enservco.com.

About ENSERVCO
Through its various operating subsidiaries, ENSERVCO has emerged as one of the
energy service industry's leading providers of hot oiling, acidizing, frac
heating and fluid management services. The Company owns and operates a fleet of
more than 245 specialized trucks, trailers, frac tanks and related well-site
equipment. ENSERVCO operates in Colorado, Kansas, Montana, New Mexico, North
Dakota, Oklahoma, Pennsylvania, Ohio, Texas, Wyoming and West Virginia.

 



 
 

 

Cautionary Note Regarding Forward-Looking Statements
This news release contains information that is "forward-looking" in that it
describes events and conditions ENSERVCO reasonably expects to occur in the
future. Expectations for the future performance of ENSERVCO are dependent upon a
number of factors, and there can be no assurance that ENSERVCO will achieve the
results as contemplated herein. Certain statements contained in this release
using the terms "may," "expects to," and other terms denoting future
possibilities, are forward-looking statements. The accuracy of these statements
cannot be guaranteed as they are subject to a variety of risks, which are beyond
ENSERVCO's ability to predict, or control and which may cause actual results to
differ materially from the projections or estimates contained herein. Among
these risks are those set forth in a Form 10-K filed on March 30, 2012. It is
important that each person reviewing this release understand the significant
risks attendant to the operations of ENSERVCO. ENSERVCO disclaims any obligation
to update any forward-looking statement made herein.


CONTACT:
Geoff High
Pfeiffer High Investor Relations, Inc.
303-393-7044

